In the

         United States Court of Appeals
                       For the Seventh Circuit
                            ____________________  

No.  13-­‐‑2622  
UNITED  STATES  OF  AMERICA,  
                                                                    Plaintiff-­‐‑Appellee,  
                                             v.  

ROOSEVELT  L.  SPENCER,  
                                                               Defendant-­‐‑Appellant.  
                            ____________________  

                 Appeal  from  the  United  States  District  Court  
                    for  the  Western  District  of  Wisconsin.  
                 No.  13-­‐‑cr-­‐‑33-­‐‑bbc  —  Barbara  B.  Crabb,  Judge.  
                            ____________________  

        ARGUED  JANUARY  6,  2014  —  DECIDED  JANUARY  10,  2014  
                     ____________________  

        Before  EASTERBROOK,  WILLIAMS,  and  TINDER,  Circuit  Judg-­‐‑
es.  
     EASTERBROOK,   Circuit   Judge.   A   person   who   accumulates  
three  convictions  for  violent  felonies  or  serious  drug  offens-­‐‑
es,  then  commits  a  federal  firearms  offense,  is  an  armed  ca-­‐‑
reer   criminal   and   must   be   sentenced   to   at   least   15   years   in  
prison.   18   U.S.C.   §924(e).   Roosevelt   Spencer   pleaded   guilty  
to  possessing  a  firearm,  despite  his  prior  felony  convictions,  
in  violation  of  18  U.S.C.  §922(g).  The  district  court  concluded  
No.  13-­‐‑2622                                                                 2  

that  he  is  an  armed  career  criminal  and  sentenced  him  to  the  
minimum   term.   He   concedes   that   two   of   his   convictions  
qualify   under   §924(e)   but   denies   that   the   third,   for   a   meth-­‐‑
amphetamine  crime,  meets  the  statutory  standard  for  a  “se-­‐‑
rious   drug   offense”,   which   for   state   convictions   means   one  
“involving   manufacturing,   distributing,   or   possessing   with  
intent   to   manufacture   or   distribute,   a   controlled   substance  
(as   defined   in   section   102   of   the   Controlled   Substances   Act  
(21   U.S.C.   802)),   for   which   a   maximum   term   of   imprison-­‐‑
ment   of   ten   years   or   more   is   prescribed   by   law”.   Spencer  
maintains  that  Wis.  Stat.  §961.41(1)(e)(1),  which  prohibits  the  
manufacture  or  delivery  of  methamphetamine,  does  not  car-­‐‑
ry  “a  maximum  term  of  imprisonment  of  ten  years  or  more”.  
     Spencer’s  Wisconsin  conviction  is  for  a  Class  F  felony.  A  
separate   statute,   Wis.   Stat.   §939.50(3)(f),   provides   that   the  
maximum  punishment  for  a  Class  F  felony  is  12½  years’  im-­‐‑
prisonment.  But  for  felonies  committed  in  2000  and  later  (as  
Spencer’s   was)   the   judge   must   impose   a   “bifurcated   sen-­‐‑
tence”  that  “consists  of  a  term  of  confinement  in  prison  fol-­‐‑
lowed   by   a   term   of   extended   supervision”.   Wis.   Stat.  
§973.01(2).   For   a   Class   F   felony,   the   longest   permissible  
“term   of   confinement   in   prison”   is   7½   years.   Wis.   Stat.  
§973.01(2)(b)(6m).   “Extended   supervision”   must   be   at   least  
25%   of   the   “term   of   confinement   in   prison”,   see  
§973.01(2)(d),  and  may  be  as  long  as  the  rest  of  the  term  au-­‐‑
thorized   by   §939.50(3).   The   consequences   of   “extended   su-­‐‑
pervision”  are  laid  out  in  Wis.  Stat.  §302.113.  The  state’s  De-­‐‑
partment  of  Corrections  can  extend  an  inmate’s  time  in  pris-­‐‑
on  by  as  much  as  10  days  for  the  first  violation  of  any  prison  
rule,  20  days  for  the  second,  40  days  for  the  third,  and  50%  of  
any  time  spent  in  segregation;  all  of  these  extensions  togeth-­‐‑
er  cannot  exceed  the  term  of  extended  supervision.  A  convict  
3                                                                    No.  13-­‐‑2622  

released   from   custody,   but   still   on   extended   supervision,  
may  be  returned  to  prison  for  the  balance  of  the  term  if  the  
convict  violates  any  condition  of  supervision  imposed  by  the  
judge,  either  initially  or  on  petition  by  the  Department.  
     The   United   States   contends,   and   the   district   judge   held,  
that  the  “maximum  term  of  imprisonment”  for  the  purpose  
of  §924(e)  is  the  one  provided  by  §939.50(e).  Bifurcation  be-­‐‑
tween   initial   confinement   and   extended   supervision   under  
§973.01   does   not   matter,   the   judge   held,   because   §302.113  
and  §939.50(e)  together  show  that  a  Class  F  felon  in  Wiscon-­‐‑
sin  can  spend  as  much  as  12½  years  behind  bars  without  the  
need   for   a   further   criminal   conviction—indeed,   without   the  
need   for   a   state   judge   to   act,   if   the   inmate’s   behavior   is   so  
poor   that   the   Department   of   Corrections   extends   the   in-­‐‑
mate’s   confinement   to   the   limit   of   the   extended   release   in-­‐‑
cluded  in  the  sentence.  This  meant  that  Spencer  faced  a  max-­‐‑
imum   prison   stay   of   12½   years   for   his   methamphetamine  
crime,  giving  him  a  total  of  three  violent  felonies  or  serious  
drug  offenses.  
     The  principal  difficulty  with  this  understanding  is  that  it  
uses   “maximum   term   of   imprisonment”   in   a   non-­‐‑standard  
way.  When  lawyers  refer  to  a  “maximum  term”  they  usually  
mean  the  time  the  judge  could  impose,  on  the  worst  offend-­‐‑
er,  on  the  date  of  sentencing,  rather  than  the  amount  of  time  
a   given   person   is   likely   to   serve.   United   States   v.   Rodriquez,  
553   U.S.   377   (2008),   shows   this   in   holding   that   the   “maxi-­‐‑
mum   term”   for   the   purpose   of   §924(e)   includes   recidivist  
enhancements  even  if  state  or  federal  guidelines  will  lead  the  
judge   to   select   a   term   below   the   highest   possible   one.  
McNeill  v.  United  States,  131  S.  Ct.  2218  (2011),  adds  that  the  
“maximum   term”   means   the   maximum   on   the   date   of   sen-­‐‑
No.  13-­‐‑2622                                                                 4  

tencing,  without  regard  to  what  happens  later—parole,  par-­‐‑
don,  or  a  statutory  change  (in  McNeill,  a  reduction  in  the  cap  
for   future   offenders,   something   the   Justices   held   does   not  
matter  when  ascertaining  the  maximum  a  particular  convict  
faced  on  the  day  he  was  sentenced).  
     Post-­‐‑sentencing   events   that   affect   how   long   a   person  
spends  in  prison  do  not  change  the  “maximum  term”  as  the  
legal   system   customarily   uses   that   phrase.   Consider   federal  
practices   before   the   Sentencing   Reform   Act   of   1984.   Most  
prisoners   were   eligible   for   parole   after   serving   a   third   of  
their   sentences;   some   prisoners   could   be   released   on   parole  
almost  immediately  after  entering  prison.  After  serving  two-­‐‑
thirds   of   a   sentence,   a   person   was   entitled   to   release   unless  
the  Parole  Board  had  a  strong  reason  to  keep  him  locked  up.  
United  States  v.  Addonizio,  442  U.S.  178  (1979),  describes  this  
system.   But   judges   and   lawyers   understood   the   “maximum  
term”   to   be   the   longest   confinement   authorized   by   statute,  
not  how  long  a  given  felon  was  likely  to  spend  in  prison  be-­‐‑
fore   release.   Good-­‐‑time   credits   are   treated   the   same   way.  
Prisoners   sentenced   under   federal   law   receive   15%   off   their  
time  if  they  follow  prison  rules.  See  18  U.S.C.  §3624(b);  Bar-­‐‑
ber  v.  Thomas,  560  U.S.  474  (2010).  The  statutory  maximum  is  
unaffected  by  this  possibility,  however;  it  reflects  the  highest  
imposable  sentence  rather  than  how  much  will  be  served  in  
light  of  events  that  occur  after  imprisonment  begins.  
     The   prosecutor   wants   us   to   view   Wisconsin’s   bifurcated  
sentencing  as  a  form  of  reverse  good  time.  Instead  of  setting  
a   maximum   less   rewards   for   good   behavior,   as   federal   law  
does,   Wisconsin   sets   a   minimum   plus   penalties   for   bad   be-­‐‑
havior.   Good-­‐‑time   and   bad-­‐‑time   systems   come   to   the   same  
thing  by  different  routes,  the  prosecutor  insists,  and  should  
5                                                               No.  13-­‐‑2622  

be  treated  the  same  way,  so  that  the  “maximum  term  of  im-­‐‑
prisonment”   under   either   system   is   the   longest   time   a   con-­‐‑
vict  may  spend  in  custody  without  the  need  for  a  new  con-­‐‑
viction.  
     If  that  is  so,  however,  then  supervised  release  under  fed-­‐‑
eral   law   also   increases   the   “maximum   term.”   Every   federal  
sentence  imposed  since  the  1984  Act  took  effect  in  1987  has  
been   bifurcated   in   a   way   similar   to   Wisconsin’s.   The   judge  
pronounces  a  term  of  incarceration,  to  be  followed  by  a  term  
of   supervised   release   under   18   U.S.C.   §3583.   Anyone   who  
violates  the  conditions  attached  to  supervised  release  may  be  
returned  to  prison  for  the  full  length  of  the  supervised  term.  
Commission   of   another   crime   is   unnecessary.   So   if   a   felon  
refuses  to  submit  to  drug  tests  required  by  the  conditions  of  
release,   or   leaves   the   state   without   permission,   or   balks   at  
paying  restitution,  these  and  other  acts  may  put  him  back  in  
prison.  
    Treating  a  prospect  of  longer  imprisonment  as  augment-­‐‑
ing   the   “maximum   term”   for   the   purpose   of   §924(e)   would  
increase  the  number  of  persons  who  qualify  as  armed  career  
criminals.  According  to  18  U.S.C.  §3559(a)(4),  a  crime  with  a  
maximum   penalty   of   five   or   more   years,   but   less   than   10  
years,  is  a  Class  D  felony.  According  to  §3583(b)(2),  a  person  
convicted   of   a   Class   D   felony   may   have   three   years’   super-­‐‑
vised  release  tacked  onto  the  sentence.  Thus  a  crime  with  a  
statutory  maximum  of  seven  years  would  have  a  “maximum  
term”  of  10  years,  adding  together  imprisonment  and  super-­‐‑
vised   release   in   the   same   way   the   prosecutor   proposes   to  
add   imprisonment   plus   extended   supervision   under   Wis-­‐‑
consin   law.   And   that’s   not   all.   For   crimes   involving   terror-­‐‑
ism,  crimes  in  which  the  victim  is  a  minor,  and  a  variety  of  
No.  13-­‐‑2622                                                                   6  

other   offenses,   the   maximum   term   of   supervised   release   is  
life.   18   U.S.C.   §3583(j),   (k).   A   long   list   of   crimes   would   be  
added   to   those   qualifying   under   §924(e)   for   stiff   recidivist  
sentences.  This  strikes  us  as  an  unlikely,  backhanded  way  to  
bring   additional   predicate   crimes   within   §924(e).   It   is   more  
sensible  to  read  “maximum  term”  as  lawyers  and  judges  or-­‐‑
dinarily  do—a  reference  to  the  maximum  sentence  the  judge  
can  pronounce  on  the  worst  offender,  with  neither  additions  
nor   subtractions   reflecting   probabilities   about   what   may  
happen   in   the   future   (pardon,   parole,   commutation,   good  
time,   bad   time,   statutory   amendments,   retroactive   changes  
to  sentencing  guidelines,  and  so  on).  
      Counsel  for  the  United  States  contended  at  oral  argument  
that   supervised   release   under   federal   law   differs   from   ex-­‐‑
tended   supervision   under   Wisconsin   law   because   only   a  
judge   can   revoke   a   federal   prisoner’s   supervised   release,  
while   Wisconsin’s   Department   of   Corrections   can   require   a  
state   prisoner   to   serve   in   prison   some   or   all   of   a   sentence’s  
term   of   extended   supervision.   That’s   true   enough,   though  
the  separation  between  administrative  and  judicial  action  is  
not  complete:  decisions  adding  prison  time  in  Wisconsin  are  
reviewable  in  the  state  courts  by  common-­‐‑law  writ  of  certio-­‐‑
rari,  and  in  the  federal  courts  by  petitions  for  writs  of  habeas  
corpus   under   28   U.S.C.   §2254.   No   matter.   The   allocation   of  
tasks   between   executive   and   judicial   personnel   is   unrelated  
to   the   meaning   of   “maximum   term   of   imprisonment”   in  
§924(e).  If  Congress  were  to  amend  §3583  so  that  supervised  
release  could  be  revoked  by  the  court’s  Probation  and  Pretri-­‐‑
al   Services   System—as   parole   used   to   be   revocable   by   the  
Parole   Commission—that   change   would   not   suddenly   add  
the   longest   possible   duration   of   supervised   release   to   the  
“maximum  term”  under  §924(e).  
7                                                                                                         No.  13-­‐‑2622  

    Classifying   offenses   according   to   the   usual   legal   under-­‐‑
standing   of   “maximum   term”   allows   federal   judges   to   de-­‐‑
termine  their  sentences  without  a  need  to  dig  into  the  back-­‐‑
ground   and   administration   of   the   many   different   state   sys-­‐‑
tems.   Wisconsin   appears   to   be   unique   in   implementing   a  
“bad-­‐‑time”   split   sentence   that   looks   like   a   mirror   image   of  
the   federal   good-­‐‑time-­‐‑plus-­‐‑supervised-­‐‑release   system,   but  
other  states  have  their  own  variations.  
     The   prosecutor   has   invited   us   to   consider   the   nature   of  
Wisconsin’s   truth-­‐‑in-­‐‑sentencing   reforms   and   to   conclude  
that   the   introduction   of   the   bifurcated   sentence   under   Wis.  
Stat.   §973.01(2)   didn’t   “really”   change   the   maximum   term,  
despite  what  §973.01(2)(b)(6m)  says.  The  maximum  through  
1999   was   12½   years,   and   the   prosecutor   maintains   that   it   is  
still   12½   years;   the   substitution   of   “extended   supervision”  
for  five  years  of  the  old  statutory  cap  is  just  the  means  that  
Wisconsin   used   to   end   parole   and   adopt   a   system   of   deter-­‐‑
minate  sentences  parallel  to  those  under  the  federal  Sentenc-­‐‑
ing  Reform  Act  of  1984.  That  may  be  an  accurate  description  
of  some  (even  many)  state  legislators’  thinking,  but  if  federal  
recidivist  statutes  such  as  §924(e)  are  to  be  administrable,  we  
must  go  on  what  the  state  statute  books  say,  rather  than  on  
why   they   say   what   they   do   or   how   they   got   that   way   com-­‐‑
pared  with  predecessor  statutes.†  Avoiding  the  need  for  de-­‐‑
                                                                                                       
      †   Wisconsin’s   history   provides   an   illustration.   The   text   of   this   opin-­‐‑

ion  greatly  simplifies  the  developments,  at  the  expense  of  some  impreci-­‐‑
sion.  A  more  complete  description  would  cover  the  initial  changes  enact-­‐‑
ed  in  June  1998  and  effective  at  the  beginning  of  2000,  and  a  second  set  of  
changes  enacted  in  July  2002  and  effective  February  1,  2003.  This  second  
set   created   the   Class   F   felony;   until   then   §939.50(3)(f)   and  
§973.01(2)(b)(6m)   did   not   exist.   The   1998   legislation   changed   the   length  
of  imprisonment  plus  extended  release  at  the  same  time  as  it  created  the  
No.  13-­‐‑2622                                                                                                                                                                                         8  

tours  is  one  reason  why  federal  recidivist  sentences  depend  
on  the  terms  of  the  statute  of  conviction,  rather  than  on  what  
the  defendants  did  in  fact.  See,  e.g.,  Descamps  v.  United  States,  
133  S.  Ct.  2276  (2013).  
    The   normal   legal   understanding   of   “maximum   term”   is  
the   highest   sentence   a   judge   can   mete   out   to   anyone   for   a  
particular  crime.  To  the  extent  that  there  is  ambiguity  in  the  
text  and  structure  of  §924(e),  the  Rule  of  Lenity  calls  for  us  to  
read   the   federal   statute   favorably   to   the   accused.   Skilling   v.  
United  States,  130  S.  Ct.  2896,  2932  (2010);  Scheidler  v.  National  
Organization   for   Women,   Inc.,   537   U.S.   393,   409   (2003).   The  
highest  custodial  sentence  a  judge  in  Wisconsin  was  author-­‐‑
ized   to   impose   on   Spencer   for   his   Class   F   felony   was   7½  
years.   This   is   the   “maximum   term”   as   §924(e)   uses   that  
phrase.   The   upshot   is   that   Spencer   has   only   two   qualifying  
predicate  convictions  and  may  not  be  sentenced  as  an  armed  
career  criminal.  
    The  judgment  is  vacated,  and  the  case  is  remanded  with  
instructions  to  resentence  Spencer  without  the  enhancement  
under  §924(e).  




                                                                                                                                                                                                                          
bifurcated  sentence  (at  one  point  the  total  was  only  5  years),  and  the  cur-­‐‑
rent  total  of  12½  years  comes  from  the  2002  statute.  A  summary  of  these  
and   other   changes   may   be   found   in   Thomas   J.   Hammer,   The   Long   and  
Arduous  Journey  to  Truth-­‐‑in-­‐‑Sentencing  in  Wisconsin,  15  Federal  Sentencing  
Reporter  15  (2002).  As  we  say  in  the  text,  our  reading  of  §924(e)  enables  
us  to  resolve  the  appeal  without  getting  into  these  complexities.